Title: To Alexander Hamilton from Caleb Swan, 26 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir
            Philadelphia 26 May 1800
          
          I have received your two letters of the 25th. Instant from Head Quarters Plainfield
          I presume it must have escaped your recollection, that, there never has been a deputy Pay Master appointed to General Pinckneys division, the several Regimental Pay Masters under his command (with the exception of One in South Carolina) have been in the habit of drawing their money directly from my Office.  Three of them have received the balances due to their Regiments in full, and the other two I expect will be here for the purpose every day—
          I have the honour to be Very Respectfully Sir Your Most Obed Sert.
          
            C: Swan PM Genl.
          
          General Hamilton
        